In an action to replevin property sold and installed pursuant to a conditional sales agreement, order denying motion of the plaintiff *791to strike from the answer of respondent, Cafe Charing, Inc., three affirmative defenses, for insufficiency, modified on the law by striking from the ordering paragraph the words “in all respects denied ” and adding in lieu thereof the following: “ denied as to the first and second affirmative defenses and granted as to the third affirmative defense.” As so modified, the order is affirmed, without costs. It was essential for the respondent to plead lack of knowledge or notice of reservation of title pursuant to the conditional sales agreement to render such reservation void, even though the agreement had not been filed in accordance with the statutes. (Murphy v. Luverne Realty Corp., 235 App. Div. 874.) Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.